i          i      i                                                                 i     i     i




                                 MEMORANDUM OPINION

                                         No. 04-10-00155-CR

                                         Lestol Abner DAVIS,
                                               Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                      From the 144th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2008CR7157
                          Honorable Catherine Torres Stahl, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: March 10, 2010

DISMISSED

           Lestol Abner Davis filed a notice of appeal seeking to appeal from a sentence imposed on

October 15, 2008. The judgment was in accordance with Davis’s plea bargain agreement, and the

record does not contain a trial court’s certification showing Davis has the right of appeal.

Accordingly, the appeal is dismissed. See TEX . R. APP . P. 25.2(d).

                                                       PER CURIAM

DO NOT PUBLISH